DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Interpretation
Claim 1 recites in line 4 “less than about 300 microns”, line 7 “between about 3-10 mils” and line 13 “about 600 microns”.  This is interpreted respectively as meaning, equal to 300 microns or less, equal or greater than 3 mils but equal to or less than 10 mils, and equal to 600 microns or less.

Claim Rejections - 35 USC § 103
Claims 1, 3, 4, 6-9 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stroeks (WO 2005110741) in view of Shih et al. (US 20080080077) and Peng et al. (US 6737606).
 second surfaces of the glass sheet to form a laminated structure/composite, wherein an advantage of the composite is that the flexibilty and punchability is better (page 15, lines 3-24); and cutting the laminated structure using scissors (shear cutting) or punch without any breakage (page 12, lines 33-36).  Stroeks discloses that the polymer layer can have a thickness of 1-200 microns (0.039-7.874 mils) (page 15 lines 3-7) which falls into the claimed polymer thickness range of 3-10 mils.  
Stroeks fails to specifically teach or disclose the size of any cracks that are formed by shear cutting with scissors or whether other conventional glass cutting methods may be utilized to make cuts in the composite.  Shih et al. discloses a method of creating window pieces for optical packages (Abstract) and teaches that the glass can be cut by shear cutting or saw (paragraph 33).  It would have been obvious for one of ordinary skill in the art to use a saw cutting technique in place of shear cutting in the method of Stroeks because Shih teaches that they are known functional equivalents in glass cutting.  Peng et al. (Peng) discloses a method of glass cutting/wafer dicing.  Peng discloses that the size of the lateral cracks formed by saw cutting can be reduced by performing a two pass cut wherein a first cut is scribed into the glass surface with a laser followed by mechanical cutting to complete the cut (column 2, lines 50-65) as compared to a single pass cut (column 1, lines 47-57; column 9, lines 31-39).  Peng teaches that the cracks produced 
As to claim 3, the method of claim 1 is taught as seen above.  Stroeks discloses that the polymer layer may comprise of polyethylene terephthalate (PET) (page 12, lines 13 and 14).
As to claims 6 and 9, the method of claim 1 is taught as seen above.  Stroeks discloses that the polymer may be applied/bonded directly to one or both sides of the glass layer (page 9, lines 4-5).
As to claim 7, the method of claim 1 is taught as seen above.  Stroeks discloses that the lamination of the at least one polymer layer directly to at least one of the first and second surfaces of the glass sheet is carried out at temperature during a down-draw process (page 9, lines 5-10).
As to claim 8, the method of claim 1 is taught as seen above.  Stroeks discloses that the polymer may be bonded to the glass layer with an adhesive (page 10, lines 2-5).
The recited glass composite of claim 15 is disclosed in the rejection of claim 1 above and would have the same recited properties since it comprises of the same claimed materials.  “where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on”.  In re Swinehart, 439 F.2d 210, 213, 169 USPQ 226, 228 (CCPA 1971).


Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stroeks (WO 2005110741), Shih et al. (US 20080080077) and Peng et al. (US 6737606) as applied to claims 1, 3, 6-9 and 15 above, and further in view of Danielson et al. (US 20070191207).
As to claim 5, the method of claim 1 is taught as seen above.  It is the position of the Examiner that the claimed glass composition is known and conventional in the art and would have been obvious for one of ordinary skill at the time of the invention to use in the method of Stroeks.  Danielson et al. (Danielson) discloses a glass composition having high thermal and chemical stability (Abstract).  Danielson discloses that the glass composition on a mole percent comprises of: SiO2 65-72%; Al2O3 10-15%; B2O3 1-4%; MgO 2-7.5%; CaO 3-6%; SrO 0-4.5%; BaO 1-6% (paragraph 31).  Danielson discloses that the glass has good dimensional stability and strain point for use in a substrate in flat panel displays (paragraph 9).  It would have been obvious for one of ordinary skill at the time of the invention to modify the method of Stroeks to include the glass disclosed by Danielson and would have been motivated to do so because Danielson teaches that the glass with the disclosed composition has good dimensional stability and strain point for use as a substrate in flat panel displays.  
.  
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Stroeks (WO 2005110741), Shih et al. (US 20080080077) and Peng et al. (US 6737606) as applied to claims 1, 3, 6-9 and 15 above, and further in view of Burkle et al. (US 6815070).
As to claim 10, the method of claim 1 is taught as seen above.  It is the position of the Examiner that laminating the polymer around at least one edge of the glass layer would have been obvious to one of ordinary skill since he would recognize that the polymer would provide a protective barrier for the brittle edges of the glass layer during handling of the composite.  Burkle et al. (Burkle) discloses a method of manufacturing a polymer-coated thin glass film (Abstract).  Burkle teaches that in order to increase the resistance to breaking at least one of the edges of the glass film should be coated with polymer in a continuous glass film coating process (Fig. 1 and 2 below; column 7, lines 61-65).  It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the method of Stroeks to include a step of laminating the polymer around at least one edge of the glass layer and would have been motivated to do so because Burkle teaches that such a step increases the resistance to breaking on the edge of the glass film.


    PNG
    media_image1.png
    556
    798
    media_image1.png
    Greyscale



Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stroeks (WO 2005110741), Shih et al. (US 20080080077) and Peng et al. (US 6737606) as applied to claims 1, 3, 6-9 and 15 above, and further in view of Teranishi et al. (US 8312741).
As to claim 11, the method of claim 1 is taught as seen above.  It is the position of the Examiner that unrolling a web of material, slicing it longitudinally into smaller ribbons which are then rewound is well known and conventional in the art of web processing and would have been obvious for one of ordinary skill the art at the time of the invention to use in the method of Stroeks with the flexible glass composite web.  Teranishi discloses a method for producing resin coated glass ribbons comprising of:  continuously laminating a web of resin onto a web of glass (G), slicing the laminate web longitudinally into smaller ribbons which are then wound into rolls (20) (Fig. 3A below).  It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the method of Stroeks with a known and conventional method of forming glass ribbons, such as the general glass ribbon forming method disclosed by Teranishi, because such a modification would have been within his technical grasp.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the general glass ribbon forming method of Teranishi in the method taught by Stroeks because one of ordinary skill in the art would have been able to carry out such a modification to achieve the predictable result of providing a known successful and conventional method of forming multiple glass ribbons of a desired width from a larger substrate web which are easier to handle and/or transport since they are in roll form.   “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

   


    PNG
    media_image2.png
    528
    806
    media_image2.png
    Greyscale

As to claim 12, the method of claim 11 is taught as seen above.  Teranishi discloses that the glass substrate may be provided in roll form (13) so that it can be laminated with a resin layer to form a laminate which will be eventually wound into a destination roll (20) (Id.).


 


Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stroeks (WO 2005110741), Shih et al. (US 20080080077) and Peng et al. (US 6737606) as applied to claims 1, 3, 6-9 and 15 above, and further in view of Tierney et al. (US 3089801).
As to claims 13 and 14, the method of claim 1 is taught as seen above.  It is the position of the Examiner that including an added step of adhesively bonding a removable backing layer prior to the cutting the glass substrate step is well known and conventional in the art and would have been obvious to include in the method of Stroeks.  Tierney et al. (Tierney) discloses a method protecting a supporting thin glass sheets.  Tierney discloses that it is known and conventional in the art to adhesively attach a removable backing layer onto a an ultra-thin glass web/sheet so as to render its shipment less hazardous and to provide convenient means for handling the glass (column 1, lines 47-53).  It would have been obvious for one of ordinary skill in the art at the time of the invention to modify the method of Stroeks to include a step of adhesively bonding a removable backing layer to the ultra-thin glass because Tierney teaches that the backing layer renders the shipment of the glass less hazardous and provides a convenient means for handling said glass, such as handling of the glass prior to a cutting step.    
Response to Arguments
Applicant's arguments filed October 21, 2020 have been fully considered but they are not persuasive. Examiner will address only those arguments pertinent to the rejection above.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the claimed process is a continuous process) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument on page 8 that Stroeks is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  This argument is not persuasive since, as seen in this case, Stroeks is concerned with creating and processing a glass film/layer as is directly claimed by Applicant which puts the disclosure of Stroeks directly within the field of applicant’s endeavor.
Applicant further argues on page 9 that Stroeks only teaches and discloses embodiments capable of undergoing shear cutting or punching using very specific polymeric compositions at a thickness of 51 microns upon a glass having a thickness of 5, 9 or 18 microns, Applicant therefore contends that Stroeks does not teach or disclose the claim requirement of a glass layer of 300 microns or less and a polymer layer of 3-10 mils as claimed.  This argument is not persuasive since, as seen in the rejection above, Stroeks clearly discloses a glass layer that is less than 300 microns and with a polymer layer that has a thickness of 1-200 microns (0.039-7.874 mils).  As to Applicant’s arguments that limited cracks/breakage only occur in limited circumstances, this argument is not persuasive since the examples recited by Applicant are on the extreme low end of thicknesses disclosed by Stroeks which would not encompass the majority of the ranges disclosed by Stroeks.  In arguendo, the “specific circumstances” argued by Applicant still fall within Applicant’s claimed ranges and are therefore disclosed by Stroeks.  
Applicant’s arguments on pages 10-11 regarding the arguments in the declaration filed April 2, 2019 have already been addressed in the office action mailed May 14, 2019.
In response to applicant's argument that Peng is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Peng is concerned with the cutting of a glass material by mechanical means which is pertinent to the particular problem with which applicant is concerned.  
Applicant argues on page 12 that Peng gives no indication that the values in Table 1 are related to cutting glass.  This argument is not persuasive since the disclosure of Peng states that the cracks are defects resulting from a single pass or double pass cut wherein said defects are measured in microns (column 1, lines 50-65).
As to Applicant’s arguments that the cracks disclosed by Peng may be for a number of materials that may be used for a wafer material therefore one of ordinary skill would not expect cracks in a glass material of 37.4 microns as taught by Peng, this argument is not persuasive since one of ordinary skill would expect glass material to perform in a similar manner since it is a well-known and common component of wafers and would expect any cracking in said glass to be to a similar extent or less than that disclosed by Peng since the laminate of Stroeks contains a polymer layer supporting the glass layer.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C CAILLOUET whose telephone number is (571)270-3968.  The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILLIP TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER C CAILLOUET/Examiner, Art Unit 1745                                                                                                                                                                                                        	

/MARK A OSELE/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        January 28, 2021